—Judgment, Supreme Court, New York County (Martin B. Stecher, J.), entered on or about March 1, 1989, denying and dismissing the instant CPLR article 78 petition as untimely, unanimously affirmed, without costs or disbursements.
In this proceeding, petitioner, a tenant in a public housing accommodation, was charged by respondent in an administrative proceeding with chronic delinquency in the payment of rent. Petitioner failed to appear during the course of administrative proceedings and a determination dated December 2, 1987, the receipt of which is not at issue, rendered, terminating her tenancy. Petitioner did not challenge this determination by commencement of an article 78 proceeding. Instead, on February 26, 1988 she sought to vacate her default, which application was denied. This article 78 proceeding was commenced on June 24, 1988, more than six months after the initial determination but within four months of the refusal to vacate the default. The motion court dismissed the petition on Statute of Limitations grounds and this appeal followed.
We affirm for the reasons stated in Matter of Simmons v Popolizio (160 AD2d 368 [decided herewith]), which presents the same arguments as are advanced here. Concur—Sullivan, J. P., Milonas, Rosenberger and Smith, JJ.